ITEMID: 001-78838
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF OLEG SEMENOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1975 and lives in the town of Nova Kakhovka, Kherson Region, Ukraine. He is a former employee of the Stateowned OJSC “Pivdenelektromash” (“the Company,” ВАТ “Південелектромаш”).
5. The background facts for the case are described in the case of Semenov v. Ukraine (no. 25463/03, §§ 5-8, 13 December 2005).
6. On 5 December 2002 the Nova Kakhovka City Court (Новокаховський міський суд Херсонської області) ordered the Company to pay the applicant UAH 4,393 in salary arrears. This judgment became final and the writs of execution were transferred to the Bailiffs' Service.
7. By letters of 26 February 2003 and 15 April 2003, the Bailiffs' Service and the Kherson Regional Department of Justice informed the applicant that the enforcement proceedings had been suspended due to the proceedings of financial rehabilitation of the debtor.
8. On 11 August 2003 the Nova Kakhovka City Court rejected the applicant's complaint about the allegedly unlawful inactivity of the Bailiffs' Service. The court stated that there was no fault attributable to the defendant.
9. On 15 January 2004 the Bailiffs' Service resumed the execution proceedings in the applicant's case. On 23 January and 10 February 2004, it ordered the seizure of the Company's accounts. However, on 27 February 2004 the Kherson Regional Commercial Court, on the trustee's appeal, quashed these decisions because the Bankruptcy Act envisaged the obligatory suspension of enforcement proceedings pending the resolution of a bankruptcy case.
10. The judgment in the applicant's favour remains unenforced.
11. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004) and Trykhlib v. Ukraine (no. 58312/00, §§ 25-32, 20 September 2005).
